DETAILED ACTION
This Office Action is responsive to the amendment filed on 2/19/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guo et al, CN101412835.
Step (3) of Example 1 of Guo discloses the production of a composition comprising a fluororubber, corresponding to the claimed base rubber (for claim 16); silica, corresponding to the claimed inorganic filler (for claim 16); and a vinyltriethoxysilane (VTEOS)-grafted fluororubber (¶0054, 0052). Note that, as taught by applicant’s specification (see specification page 20: ¶0041), VTEOS corresponds to the claimed silane coupling agent (for claim 16). Said VTEOS-grafted fluororubber is prepared via free radical grafting of VTEOS using a peroxide initiator. Note that the amounts of each component fall within the claimed ranges (¶0040-0041, 0043, 0046).
Regarding the claimed requirement that the recited components are melt kneaded with one another at a temperature above the decomposition temperature of the organic peroxide: [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process"; see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) (MPEP § 2113(I) and (II)).
As taught by applicant’s specification, the recited peroxide is used to generate radical(s) by thermal decomposition, which in turn cause a grafting reacting to occur between the silane coupling agent and the base rubber (see specification page 15: ¶0025). An ordinary artisan will therefore recognize that the claimed process step of kneading at a temperature greater than or equal to the decomposition temperature of the peroxide would result in the decomposition of the peroxide and grafting of the silane coupling agent onto at least a portion of the fluorocarbon base rubber. The recited product-by-process limitations therefore read on a product that is a composition comprising fluorocarbon base rubber, fluorocarbon rubber that is grafted with the silane coupling agent, and an inorganic filler.
As discussed above, the composition produced by Step (3) of Guo contains all of the components-i.e., a rubber, a silane grafted rubber, and an inorganic filler- implied by the process step recited in the instant claim. Furthermore, as noted above the VTEOS-grafted fluororubber of Guo is prepared by mixing a fluororubber with VTEOS in the presence of a peroxide at elevated temperatures (¶0026, 0052); the prior art grafted fluororubber is made via the same thermal free radical grafting mechanism as disclosed in the instant specification. The prior art VTEOS-grafted fluororubber is therefore 
The composition prepared in Step (3) of the prior art process 1) comprises the same components as the recited invention and 2) is prepared via a similar process of thermally induced free radical grafting of a vinyl silane onto fluororubber as disclosed in applicant’s specification. As the prior art product appears to be the same as the claimed invention, the burden is shifted to applicant to provide evidence demonstrating that the claimed process step results in an unobvious difference between the claimed invention and the prior art (for claim 16).
Alternatively, Guo is silent regarding the addition of the inorganic filler to the reaction in which the grafted fluororubber is prepared.
As discussed above, the prior art teaches the production of a composition which comprises the same components as those recited in the instant claim. It has been held that that the selection of any order of mixing ingredients is prima facie obvious; see In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results) (MPEP § 2144.04(IV)(C)). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to combine the prior art ingredients in the order recited in the claimed invention (for claim 16).

Response to Arguments
Applicant’s arguments, filed 2/19/2021, with respect to the rejection over Takeshi et al, JP2015-146303, have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-15, and 19-22 are allowed.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Guo et al, CN101412835, discussed earlier in this Action. Guo teaches that the prior art graft-modified fluororubber is used as a compatibilizer in a blend of a fluororubber and a silicone rubber. The prior art does not teach nor does it fairly suggest the invention as defined in the instant claims requiring the addition of a silanol condensation catalyst and silane crosslinking.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ueno, US4575537, discloses the production of a composition comprising a fluororubber, a copolymer of ethylene with either vinyl acetate or an acrylate, and a peroxide crosslinking agent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765